Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on September 13, 2022, have been carefully considered.  Claims 5 and 16 have been canceled; no new claims have been added.
Claims 1-4 and 6-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 21, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to the Disclosure for the informality therein;
	b. The objection to claims 2, 3, 6, 9, and 13 for the informalities therein;
	c. The 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 6, 8, 9, and 16 are rejected under as being anticipated by Oosumi (U. S. Patent Publication No. 2010/0008832);
	d. The 35 U.S.C. 102(a)(1) rejection of claims 11 and 15 as being anticipated by Matsumura et al. (JP 05-115782, Applicants’ submitted art); and 
	e. The 35 U.S.C. 103 rejection of claims 3 and 4 as being unpatentable over Oosumi (U. S. Patent Publication No. 2010/0008832).

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of the Examiner’s reconsideration of the pending claims, and in view of Liang et al. (CN 105879867), which was submitted by Applicants in an Information Disclosure Statement filed on August 11, 2022.
	An English translation of this reference, as well as English translations of the remaining cited foreign references, accompanies this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (CN 105879867).
Regarding claims 1-3 and 6, Liang et al. teach a “semiconductor oxide in-situ noble metal cluster”, wherein examples of the semiconductor include Fe2O3 and WO3, and wherein examples of the noble metal include ruthenium, rhodium, palladium, osmium, iridium, and platinum (Abstract).  See Figures 1 and 2 of Liang et al., which depict embodiments in which clusters of Pt and of Pt/Pd are supported on Fe2O3, said clusters appearing to exhibit sizes of about 2 nm (Figure 1) and less than 10 nm (Figure 2).
Said semiconductor/noble metal cluster exhibits utility in “removing the oxynitride in the tail gas of automobile” (“catalyst…for treating vehicle exhaust gas”); see page 2 of Liang et al.
Regarding claim 11, Liang et al. teach the preparation of the aforementioned semiconductor oxide/noble metal cluster, wherein a colloidal solution of the semiconductor oxide and a solution containing the  noble metal ion are admixed and subjected to irradiation with visible light or ultraviolet light.  See page 4 of Liang et al., as well as Embodiments 1 and 2.
In view of these teachings, Liang et al. anticipate claims 1-3, 6, and 11.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 105879867).
Liang et al. is relied upon for its teachings as stated in the above rejection of claims 1-3, 6, and 11.
	Additionally, regarding claim 4, Liang et al. teach that, in the aforementioned preparation, the mol ratio of semiconductor oxide to noble metal in the solution ranges from 1 to 25 mol semiconductor oxide to 1 mol of noble metal ion (Abstract; page 2 of Liang et al.).
	Inversion of this ratio results in 1 mol noble metal per 1-25 mol semiconductor.  
	From this inversion, the following is determined:
1/1 = 1 	1/25 = 0.05.
	Applicants’ claim 4 recites a ratio of “noble metal is…1 to 50 parts by weight relative to 100 parts by weight of the semiconductor…”, i.e.:  
1/100 = 0.01	50/100 = 0.5.
Therefore, it appears that the ratio of 1/25, or 0.05, falls within the ratio range recited in claim 4.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to determine through routine experimentation the optimal amounts of noble metal and of semiconductor oxide disclosed in Liang et al., to obtain a ratio comparable to that recited in claim 4, in an endeavor to obtain a catalyst exhibiting optimal properties, e.g., for “removing the oxynitride in the tail gas of automobile”.  See page 2 of Liang et al.


Allowable Subject Matter
Claim 7-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  For example, Liang et al. do not teach the employment of titanium dioxide or of a porous ceramic carrier (claims 7-10), nor does this reference teach or suggest the limitations of claims 12-14 regarding the presence of a sacrificial agent (Liang et al. teach a way from using a surfactant or reducing agent; see page 2 of Liang et al.).  Further, while Liang et al. disclose an irradiation step during the preparation of the semiconductor oxide having a noble metal cluster thereon, this reference does not teach or suggest the claimed steps of drying and firing the obtained suspension, as recited in claim 15.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 2, 2022